Case 0:19-cv-61430-FAM Document 19 Entered on FLSD Docket 07/17/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  (FT LAUDERDALE DIVISION)
                           CASE NO. 0:19-cv-61430- MORENO/Seltzer

   ELIZABETH E. BELIN, et al.,
                  Plaintiffs,
   v.
   HEALTH INSURANCE INNOVATIONS, INC.,
   et al.,
                  Defendants.

                                                        /


        NOTICE OF FILING AMENDED COMPLAINT PENDING JOINT MOTION TO
                CORRECT DIRECTING CLERK TO ENTER DEFAULT(S)
                         AND VACATE CLERK’S DEFAULT

          Plaintiffs, Elizabeth Belin and Christopher Mitchell, individually and on behalf of those
  similarly situated, notify the Court of the filing of their Amended Complaint [D.E. 18]. Plaintiffs
  file the Amended Complaint in an abundance of caution and to comply with this Court’s Order
  dated July 1, 2019 [D.E. 12], which gave Plaintiffs until July 17, 2019 to amend their original
  complaint. Subsequent to that Order, the Clerk entered a default that the parties have jointly moved
  to vacate through a pending motion filed on July 15, 2017. [D.E. 17].
  Dated: June 17, 2019.                                        Respectfully submitted,

  LEVINE KELLOGG LEHMAN                                THE DOSS FIRM, LLC
  SCHNEIDER + GROSSMAN LLP

  By: /s/Jason Kellogg                                 By: /s/Jason Doss
     Jeffrey C. Schneider, P.A.                        Jason R. Doss
     Florida Bar No. 933244                            Florida Bar No. 0569496
     Primary email: jcs@lklsg.com                      Primary email: jasondoss@dossfirm.com
     Secondary email: mt@lklsg.com                     The Brumby Building
     Jason K. Kellogg, P.A.                            127 Church Street, Suite 220
     Florida Bar No. 0578401                           Marietta, Georgia 30060
     Primary email: jk@lklsg.com                       Telephone: (770) 578-1314
     Secondary email: mco@lklsg.com                    Facsimile: (770) 578-1302
     Alexander Strassman, Esq.
     Florida Bar No. 111788
Case 0:19-cv-61430-FAM Document 19 Entered on FLSD Docket 07/17/2019 Page 2 of 2
                                                       CASE NO. 0:19-cv-61430- MORENO/Seltzer


     Primary email: ags@lklsg.com
     Secondary email: ah@lklsg.com
     Tal Aburos, Esq.
     Florida Bar No. 1010901
     Primary email: ta@lklsg.com
     201 South Biscayne Boulevard
     Citigroup Center, 22nd Floor
     Miami, Florida 33131
     Telephone: (305) 403-8788
     Facsimile: (305) 403-8789


                                  CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that the foregoing document was filed with the Clerk of Court using
  the Court’s CM/ECF system on this 17th day of July, 2019, which will generate notification to all
  known counsel of record or pro se parties.

                                               By:
                                                     Jason Kellogg, Esq.
